Exhibit 10.2

 

--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

between

AMERICAN TOWER ASSET SUB, LLC

AMERICAN TOWER ASSET SUB II, LLC

and any Additional Owner that may become a party hereto

as Owners,

and

SPECTRASITE COMMUNICATIONS, LLC

as Manager

Dated as of May 4, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    DEFINITIONS    1 SECTION 2.    APPOINTMENT    4
SECTION 3.    SITE MANAGEMENT SERVICES    4 SECTION 4.    ADMINISTRATIVE
SERVICES    6 SECTION 5.    OPERATION STANDARDS    7 SECTION 6.    AUTHORITY OF
MANAGER    7 SECTION 7.    OPERATING ACCOUNT; RECEIPTS    7 SECTION 8.   
BUDGETS    8 SECTION 9.    OPERATING EXPENSES AND CAPITAL EXPENDITURES    9
SECTION 10.    COMPENSATION    9 SECTION 11.    EMPLOYEES    10 SECTION 12.   
BOOKS, RECORDS AND INSPECTIONS    10 SECTION 13.    INSURANCE REQUIREMENTS    11
SECTION 14.    ENVIRONMENTAL    12 SECTION 15.    COOPERATION    12 SECTION 16.
   REPRESENTATIONS AND WARRANTIES OF MANAGER    12 SECTION 17.   
REPRESENTATIONS AND WARRANTIES OF OWNERS    13 SECTION 18.    RESERVED    14
SECTION 19.    REMOVAL, SUBSTITUTION OR ACQUISITION OF SITES    14 SECTION 20.
   TERM OF AGREEMENT    15 SECTION 21.    DUTIES UPON TERMINATION    16 SECTION
22.    INDEMNITIES    16 SECTION 23.    MISCELLANEOUS    17

LIST OF SCHEDULES AND EXHIBITS

 

Schedule I    List of Sites Exhibit A    Initial Budget Exhibit B    Form of
Manager Report

 

-i-



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT is entered into as of May 4, 2007 (the “Effective
Date”) by and between American Tower Asset Sub, LLC, American Tower Asset Sub
II, LLC (each individually, and collectively with any Additional Owner that
executes the signature page hereto, the “Owners”), and SpectraSite
Communications, LLC, a Delaware limited liability company (the “Manager”).

SECTION 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Additional Owner” means any Additional Borrower under the Loan Agreement that
becomes a party hereto.

“Additional Site” has the meaning specified in the Loan Agreement.

“Additional Borrower” has the meaning specified in the Loan Agreement.

“Additional Borrower Site” has the meaning specified in the Loan Agreement.

“Administrative Services” has the meaning specified in Section 4.

“Affiliate” has the meaning specified in the Loan Agreement.

“Agreement” means this Management Agreement together with all amendments hereof
and supplements hereto.

“Budget” means the Operating Budget or the CapEx Budget.

“Business Day” has the meaning specified in the Loan Agreement.

“CapEx Budget” has the meaning specified in the Loan Agreement.

“Capital Expenditures” has the meaning specified in the Loan Agreement.

“Central Account” has the meaning specified in the Loan Agreement.

“Debt Service Coverage Ratio” or “DSCR” has the meaning specified in the Loan
Agreement.

“Deposit Account” has the meaning specified in the Loan Agreement.

“Depositor” means American Tower Depositor Sub, LLC, a Delaware limited
liability company.

“Due Date” has the meaning specified in the Loan Agreement.



--------------------------------------------------------------------------------

“Effective Date” has the meaning specified in the first paragraph of this
Agreement, subject to any modification thereto specified in Section 10.

“Environmental Laws” has the meaning specified in the Loan Agreement.

“ERISA” has the meaning specified in the Loan Agreement.

“Expiration Date” means June 3, 2007, as such date may be extended from time to
time pursuant to Section 20.

“Extension Notice” has the meaning specified in Section 20.

“Extraordinary Expenses” has the meaning specified in the Loan Agreement.

“FAA” means the Federal Aviation Administration.

“FCC” means the Federal Communications Commission.

“Guarantor” has the meaning specified in the Loan Agreement.

“Ground Lease” has the meaning specified in the Loan Agreement.

“Hazardous Materials” has the meaning specified in the Loan Agreement.

“Impositions” has the meaning specified in the Loan Agreement.

“Impositions and Insurance Reserve Account” has the meaning specified in the
Loan Agreement.

“Insurance Policies” has the meaning specified in the Loan Agreement.

“Insurance Premiums” has the meaning specified in the Loan Agreement.

“Lease” has the meaning specified in the Loan Agreement.

“Lender” has the meaning specified in the Loan Agreement and shall be the
Servicer for all purposes of this Agreement.

“Loan Agreement” means Loan and Security Agreement dated as of May 4, 2007 among
American Tower Asset Sub, LLC, American Tower Asset Sub II, LLC, the Additional
Borrower or Borrowers that may become a party thereto and the Depositor.

“Loan Documents” has the meaning specified in the Loan Agreement.

“Managed Site” has the meaning specified in the Loan Agreement.

“Management Fee” has the meaning specified in Section 10.

“Manager” has the meaning specified in the first paragraph of this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Manager Report” has the meaning specified in Section 3(e).

“Material Adverse Effect” has the meaning specified in the Loan Agreement.

“Operating Account” has the meaning specified in Section 7(a).

“Operating Budget” has the meaning specified in the Loan Agreement.

“Operating Expenses” has the meaning specified in the Loan Agreement.

“Operating Revenues” has the meaning specified in the Loan Agreement.

“Operation Standards” means the standards for the performance of the Services
set forth in Section 5.

“Other Management Agreements” means any other agreement to administer Services
to any other party.

“Owner Representative” has the meaning specified in Section 23(i).

“Owners” has the meaning specified in the first paragraph of this Agreement.

“Parent Guarantor” has the meaning specified in the Loan Agreement.

“Permitted Investments” has the meaning specified in the Loan Agreement.

“Person” has the meaning specified in the Loan Agreement.

“Rating Agency” has the meaning specified in the Loan Agreement.

“Rating Agency Confirmation” has the meaning specified in the Loan Agreement.

“Receipts” has the meaning specified in the Loan Agreement.

“Records” has the meaning specified in Section 12.

“Servicer” has the meaning specified in the Trust and Servicing Agreement.

“Services” means, collectively, the Site Management Services and the
Administrative Services.

“Site Management Agreement” has the meaning specified in the Loan Agreement.

“Site Management Services” has the meaning specified in Section 3.

“Sites” has the meaning specified in the Loan Agreement.

“Tenant” means a tenant or licensee under a Lease, including any ground lessee
under a Lease where an Owner is the ground lessor.

 

-3-



--------------------------------------------------------------------------------

“Term” has the meaning specified in Section 20.

“Trust and Servicing Agreement” means the Trust and Servicing Agreement dated as
of May 4, 2007, among the Trustee, the Depositor and the Servicer.

“Trustee” means LaSalle Bank National Association, in its capacity as trustee
under the Trust and Servicing Agreement, and any successor thereto in such
capacity.

References to “Articles”, “Sections”, “Subsections”, “Exhibits” and “Schedules”
shall be to Articles, Sections, Subsections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided. Any of
the terms defined in this Section 1 may, unless the context otherwise requires,
be used in the singular or the plural depending on the reference. In this
Agreement, “hereof”, “herein”, “hereto”, “hereunder” and the like mean and refer
to this Agreement as a whole and not merely to the specific article, section,
subsection, paragraph or clause in which the respective word appears; words
importing any gender include the other genders; references to “writing” include
printing, typing, lithography and other means of reproducing words in a tangible
visible form; the words “including”, “includes” and “include” shall be deemed to
be followed by the words “without limitation”; and any reference to any statute
or regulation may include any amendments of same and any successor statutes and
regulations. Further, (i) any reference to any agreement or other document may
include subsequent amendments, assignments, and other modifications thereto, and
(ii) any reference to any Person may include such Person’s respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons.

SECTION 2. Appointment. On the terms and conditions set forth herein, each Owner
hereby engages the Manager to perform the Services described herein. The Manager
hereby accepts such engagement. The Manager is an independent contractor, and
nothing in this Agreement or in the relationship of any Owner and the Manager
shall constitute a partnership, joint venture or any other similar relationship.

SECTION 3. Site Management Services. During the Term of this Agreement, the
Manager shall, subject to the terms hereof and the applicable terms of the Loan
Documents, perform those functions reasonably necessary to maintain, market,
operate, manage and administer the Sites, including any Additional Sites or
Additional Borrower Sites, all in accordance with the Operation Standards
(collectively, the “Site Management Services”). Without limiting the generality
of the foregoing, the Manager will have the following specific duties in
relation to the Sites:

(a) Marketing/Leasing of Sites. The Manager shall use commercially reasonable
efforts to market and procure Leases with third party customers for the Sites,
including locating potential Tenants, negotiating Leases with such Tenants and
executing and/or brokering Leases as agent for the Owners. The Manager shall
have complete authority to negotiate all of the terms of each Lease, both
economic and non-economic, as well as complete authority to negotiate and
execute amendments and other modifications thereto in the name of or on behalf
of an Owner; provided, however, that the terms of any Lease or amendment or
modification thereof shall be on commercially reasonable terms and in accordance
with the Operation Standards and prudent business judgment.

 

-4-



--------------------------------------------------------------------------------

(b) Site Operations. The Manager shall monitor and manage each Owner’s property
rights associated with the Sites, make periodic inspections of the Sites for
needed repairs, arrange for all such repairs, alterations or improvements
determined by the Manager to be necessary or appropriate, and otherwise provide
for the maintenance of the Sites, including using commercially reasonable
efforts to ensure that Tenants install their equipment in accordance with the
terms of the relevant Lease and that all Sites are maintained in compliance in
all material respects with all applicable FAA and FCC regulations, the terms of
any applicable Ground Lease and any other applicable laws, rules and
regulations. The Manager shall arrange for all utilities, services, equipment
and supplies necessary for the management, operation, maintenance and servicing
of the Sites in accordance with the terms and conditions of the Leases, the Site
Management Agreements and applicable law. The Manager shall perform on behalf of
each Owner any obligation reasonably required of such Owner pursuant to any
utility contract, Site Management Agreement, agency agreement, or other
agreement related to the Sites (other than the payment of amounts due from the
Owners thereunder, which payments shall be paid out of the Operating Account as
provided herein).

(c) Administration of Leases. The Manager shall, on behalf of the Owners
(i) maintain a database of the Leases indicating, for each Lease, the amount of
all payments due from the Tenant thereunder and the dates on which such payments
are due, (ii) invoice all site license fees and other amounts due under the
Leases, Site Management Agreements, and otherwise with respect to the Sites and
use commercially reasonable efforts to collect all such site license fees and
such other amounts due and payable, (iii) perform all services required to be
performed by the Owners under the terms of the Leases and the Site Management
Agreements and (iv) otherwise use commercially reasonable efforts to ensure
compliance on the part of the Tenants and the Owners with the terms of each
Lease and Site Management Agreement, all in accordance with the Operation
Standards. Each Owner hereby authorizes the Manager to take any action the
Manager deems to be necessary or appropriate to enforce the terms of each Lease
and Site Management Agreement in accordance with the Operation Standards,
including, but not limited to, the right to exercise (or not to exercise) any
right such Owner may have to collect site license fees and other amounts due
under the Leases (whether through judicial proceedings or otherwise), to
terminate any Lease and/or to evict any Tenant. The Manager shall also have the
right, in accordance with the Operation Standards, to compromise, settle, and
otherwise resolve claims and disputes with regard to Leases and Site Management
Agreements. The Manager may agree to any modification, waiver or amendment of
any term of, forgive any payment on, and permit the release of any Tenant on,
any Lease pertaining to the Sites as it may determine to be necessary or
appropriate in accordance with the Operation Standards.

(d) Compliance with Law, etc. The Manager will take such actions within its
reasonable control as may be necessary to comply in all material respects with
any and all laws, ordinances, orders, rules, regulations, requirements, permits,
licenses, certificates of occupancy, statutes and deed restrictions applicable
to the Sites. Without limiting the generality of the foregoing, the Manager
shall use commercially reasonable efforts to apply for, obtain and maintain, in
the name of the respective Owner, or, if required, in the name of the Manager,
the licenses and permits reasonably required for the operation of the Sites as
telecommunications sites, or for the management, marketing and operation of the
Sites (including such licenses required to be obtained from the FAA and the
FCC). The cost of complying with this paragraph shall be the responsibility of
the Owners, shall be considered an Operating Expense, shall be included in the
Operating Budget and will be payable out of the Operating Account.

 

-5-



--------------------------------------------------------------------------------

(e) On the day that is three (3) Business Days prior to each Due Date, the
Manager will furnish to the Owner Representative, the Servicer and each Rating
Agency a report (the “Manager Report”) in substantially the form attached as
Exhibit B with respect to the periods specified therein. In addition, the
Manager will, from time to time upon request, furnish to each Rating Agency such
additional information pertaining to the Sites as such Rating Agency may
reasonably request.

SECTION 4. Administrative Services. During the Term of this Agreement, the
Manager shall, subject to the terms hereof, provide to each Owner the following
administrative services in accordance with the Operation Standards
(collectively, the “Administrative Services”):

(i) provide to the Owners clerical, bookkeeping and accounting services,
including maintenance of general records of the Owners and the preparation of
monthly financial statements, as necessary or appropriate in light of the nature
of the Owners’ business and the requirements of the Loan Documents;

(ii) maintain accurate books of account and records of the transactions of each
Owner, render statements or copies thereof from time to time as reasonably
requested by such Owner and assist in all audits of such Owner;

(iii) prepare and file, or cause to be prepared and filed, all franchise,
withholding, income and other tax returns of such Owner required to be filed by
it and arrange for any taxes owing by such Owner to be paid to the appropriate
authorities out of funds of such Owner available for such purpose, all on a
timely basis and in accordance with applicable law;

(iv) administer such Owner’s performance under the Loan Documents, including
(A) preparing and delivering on behalf of such Owner such opinions of counsel,
officers’ certificates, financial statements, reports, notices and other
documents as are required under such Loan Documents and (B) holding, maintaining
and preserving such Loan Documents and books and records relating to such Loan
Documents and the transactions contemplated or funded thereby, and making such
books and records available for inspection in accordance with the terms of such
Loan Documents;

(v) take all actions on behalf of such Owner as may be necessary or appropriate
in order for such Owner to remain duly organized and qualified to carry out its
business under applicable law, including making all necessary or appropriate
filings with federal, state and local authorities under corporate and other
applicable statutes; and

(vi) manage all litigation instituted by or against such Owner, including
retaining on behalf of and for the account of such Owner legal counsel to
perform such services as may be necessary or appropriate in connection therewith
and negotiating any settlements to be entered into in connection therewith.

 

-6-



--------------------------------------------------------------------------------

SECTION 5. Operation Standards. The Manager shall perform the Services in
accordance with and subject to the terms of the Loan Documents, the Leases, the
Site Management Agreements, the Ground Leases and applicable law and, to the
extent consistent with the foregoing, (i) using the same degree of care, skill,
prudence and diligence that the Owners (or any of its Affiliates, including the
Manager, if applicable) employed in the management of their Sites and operations
prior to the date hereof and that the Manager uses for other sites it manages
and (ii) with the objective of maximizing revenue and minimizing expenses on the
Sites. The Site Management Services and the Administrative Services shall be of
a scope and quality not less than those generally performed by first class,
professional managers of properties similar in type and quality to the Sites and
located in the same market areas as the Sites. The Manager hereby acknowledges
that it has received copies of the Loan Documents and agrees to use its best
efforts not to take any action that would cause the Owners to be in default
thereunder.

SECTION 6. Authority of Manager. During the Term hereof, the parties recognize
that Manager will be acting as the exclusive agent of the Owners with regard to
the Services described herein. Each Owner hereby grants to the Manager the
exclusive right and authority, and hereby appoints the Manager as its true and
lawful attorney-in-fact, with full authority in the place and stead of such
Owner and in the name of such Owner, to negotiate, execute, implement or
terminate, as circumstances dictate, for and on behalf of such Owner, any and
all Leases, Ground Leases, Site Management Agreements, contracts, permits,
licenses, registrations, approvals, amendments and other instruments, documents,
and agreements as the Manager deems necessary or advisable in accordance with
the Operation Standards. In addition, the Manager will have full discretion in
determining whether to commence litigation on behalf of an Owner, and will have
full authority to act on behalf of each Owner in any litigation proceedings or
settlement discussions commenced by or against any Owner. Each Owner shall
promptly execute such other or further documents as the Manager may from time to
time reasonably request to more completely effect or evidence the authority of
the Manager hereunder, including the delivery of such powers of attorney (or
other similar authorizations) as the Manager may reasonably request to enable it
to carry out the Services hereunder. Notwithstanding anything herein to the
contrary, the Manager shall not have the right or power, and in no event shall
it have any obligation, to institute, or to join any other Person in
instituting, or to authorize a trustee or other Person acting on its behalf or
on behalf of others to institute, any bankruptcy, reorganization, arrangement,
insolvency, liquidation or receivership proceedings under the laws of the United
States of America or any state thereof with respect to any Owner.

SECTION 7. Operating Account; Receipts.

(a) Operating Account. On or prior to the Effective Date, the Manager shall
establish, and at all times during the Term of this Agreement shall maintain,
one or more operating bank accounts in the name of an Owner and/or on behalf of
one or more Owners (such account or accounts being the “Operating Account”). The
Owners shall deposit funds into the Operating Account for the payment of Capital
Expenditures and Operating Expenses (other than Impositions and Insurance
Premiums, if any, that are paid directly by the Servicer out of the Impositions
and Insurance Reserve Account of the Central Account pursuant to the Loan
Documents) in accordance with the amounts and timing set forth in the Budgets.
At all times during the Term of this Agreement the Manager shall have full
access to the Operating Account

 

-7-



--------------------------------------------------------------------------------

for the purposes set forth herein, and all checks or disbursements from the
Operating Account will require only the signature of a duly authorized
representative of the Manager. Funds may be withdrawn by Manager from the
Operating Account only (i) to pay Operating Expenses, Capital Expenditures and
Extraordinary Expenses in accordance with the terms hereof, (ii) to withdraw
amounts deposited in error and (iii) if the Manager determines, in accordance
with the Operation Standards, that the amount on deposit in the Operating
Account exceeds the amount required to pay the Operating Expenses and Capital
Expenditures as the same become due and payable, to make such other
distributions as the Owner Representative may direct. The Manager may direct any
institution maintaining the Operating Account to invest the funds held therein
in one or more Permitted Investments as the Manager may select in its
discretion. All interest and investment income realized on funds deposited
therein shall be deposited to the Operating Account.

(b) Receipts. The Manager shall cause all Tenants to pay all site license fees
and other sums due to the Owners under the Leases to the Deposit Account or the
related lock-boxes. If the Manager receives any Receipts directly from the
Tenants, it shall cause such Receipts to be deposited into the Deposit Account
(or to the Central Account or the appropriate sub-account thereof, to the extent
permitted or required by the Loan Documents) within one business day of
identifying such Receipt as pertaining to the Sites and in any event within five
Business Days of the Manager’s receipt thereof. To the extent that the Manager
holds any Receipts pertaining to the Sites, whether in accordance with this
Agreement or otherwise, the Manager shall be deemed to hold the same for the
applicable Owner in trust, but for the benefit of the Lender. The Manager
acknowledges that the Owners are obligated under the Loan Documents to direct or
require all persons other than Tenants obligated to pay any operating expenses,
taxes, other receipts, profits or other sums payable to the Lender directly to
the Deposit Account. The Manager agrees to comply with such requirements and
directions, and Manager agrees to give no direction to any Tenant or other
person in contravention of such requirements or directions, nor otherwise cause
any site license fees or other receipts to be paid to the Owners, the Manager,
or any other person, whether at the direction of the Owners or otherwise. The
Manager hereby disclaims any and all interests in the Deposit Account, the
Central Account (or any sub-account thereof), the Collection Account, or the
Distribution Account and in any of the site license fees, operating expenses,
taxes, other receipts, profits or other sums payable to the Owners or the Lender
except as the foregoing relates to sums not pertaining to the Sites. Upon
written notice from the Trustee or the Servicer that an Event of Default has
occurred under the Loan Agreement and/or other Loan Documents, the Manager
agrees to apply site license fees, operating expenses, taxes, other receipts,
profits or other sums payable to the Owners as instructed by the Servicer.

SECTION 8. Budgets. Contemporaneously with the execution and delivery of this
Agreement, the Manager and the Owners have agreed on an initial Operating Budget
and CapEx Budget for the current calendar year, copies of which are attached as
Exhibit A. On or before February 15 of each year, the Manager shall deliver to
the Owner Representative an Operating Budget and CapEx Budget for such year
(either singly or combined, and in each case presented on a monthly and annual
basis). The Operating Budget shall identify and set forth the Manager’s
reasonable estimate, after due consideration, of all Operating Expenses on a
line-item basis consistent with the form of Operating Budget attached as Exhibit
A. Each of the parties hereto acknowledges and agrees that the Operating Budget
and the CapEx Budget represent an estimate only, and that actual Operating
Expenses and Capital Expenditures may vary from those

 

-8-



--------------------------------------------------------------------------------

set forth in the applicable Budget. In the event the Manager determines, in
accordance with the Operation Standards, that the actual Operating Expenses or
Capital Expenditures for any year will materially differ from those set forth in
the applicable Budget for such year, such Budget shall, at the request of the
Manager and subject to the Loan Documents, be modified or supplemented as
appropriate to reflect such differences. The Manager will furnish a copy of each
Budget to the Servicer at the times required by the Loan Documents.

SECTION 9. Operating Expenses and Capital Expenditures. (a) The Manager is
hereby authorized to incur Operating Expenses and to make Capital Expenditures
and Extraordinary Expenses on behalf of the Owners, the necessity, nature and
amount of which may be determined in Manager’s discretion in accordance with the
Operation Standards and prudent business practices. The Manager shall use
commercially reasonable efforts to incur Operating Expenses and to make Capital
Expenditures within the limits prescribed by the Budgets; provided that the
Manager may at any time (subject to the applicable provisions of the Loan
Documents) incur Extraordinary Expenses if and to the extent the Manager
determines, in accordance with the Operation Standards, that it is necessary or
advisable to do so.

(b) The Manager shall maintain accurate records with respect to each Site
reflecting the status of real estate and personal property taxes, Ground Lease
payments, insurance premiums and other Operating Expenses payable in respect
thereof and shall furnish to the Owner Representative and the Servicer from time
to time such information regarding the payment status of such items as the Owner
Representative or the Servicer may from time to time reasonably request. The
Manager shall arrange for the payment (from the Operating Account) of all such
real estate and personal property taxes, Ground Lease payments and insurance
premiums as the same become due and payable and request the Servicer to disburse
such amounts to the Operating Account from funds available for that purpose in
the Imposition and Insurance Reserve Account. The Manager shall arrange for the
payment of all other Operating Expenses to be made from the Operating Account.
All Operating Expenses will be funded through funds then on deposit in the
Imposition and Insurance Reserve Account (to the extent available for
disbursement) or the Operating Account, as applicable, and the Manager shall
have no obligation to subsidize, incur, or authorize any Operating Expense that
cannot, or will not be paid by or through funds then on deposit in the
Imposition and Insurance Reserve Account (to the extent available for
disbursement) or the Operating Account. If the Manager determines that the funds
on deposit in the Imposition and Insurance Reserve Account (to the extent
available for disbursement) and the Operating Account are not sufficient to pay
all Operating Expenses related to the Sites as the same shall become due and
payable, the Manager shall notify the Owner Representative and the Lender of the
amount of such deficiency and (subject to the applicable provisions of the Loan
Documents) the Owners shall deposit the amount of such deficiency therein as
soon as practicable. In the event of any such deficiency, the Manager may, in
its sole discretion, elect to pay such Operating Expenses out of its own funds,
but shall have no obligation to do so. The Owners, jointly and severally, shall
(subject to the applicable provisions of the Loan Documents) be obligated to pay
or reimburse the Manager for all such Operating Expenses paid by the Manager out
of its own funds together with interest thereon at the Prime Rate (as defined in
the Trust and Servicing Agreement).

SECTION 10. Compensation. In consideration of the Manager’s agreement to perform
the Services described herein, during the Term hereof, the Owners hereby jointly
and

 

-9-



--------------------------------------------------------------------------------

severally agree to pay to the Manager a fee (the “Management Fee”), on each Due
Date, equal to 7.5% of the Operating Revenues for the immediately preceding
calendar month. On the day that is three (3) Business Days prior to each Due
Date, the Manager shall report to the Owners the Management Fee then due and
payable based on the best information regarding Operating Revenues for the
immediately preceding calendar month then available to it. If the Manager
subsequently determines that Management Fee so paid to it was less than what
should have been paid (based on a re-computation of the Operating Revenues for
such calendar month), then the Management Fee due on the next Due Date following
the date of such determination shall be increased by the amount of the
underpayment. If the Manager subsequently determines that Management Fee so paid
to it was higher than what should have been paid (based on a re-computation of
the Operating Revenues for such calendar month), then the Management Fee due on
the next Due Date following the date of such determination shall be reduced by
the amount of the overpayment. Upon the expiration or earlier termination of
this Agreement as set forth in Section 20, the Manager shall be entitled to
receive, on the next succeeding Due Date, the portion of the Management Fee
which was earned by the Manager through the effective date of such expiration or
termination (such earned portion being equal to the product at (a) the total
Management Fee that would have been payable for the month in which such
expiration or termination occurred had this Agreement remained in effect
multiplied by (b) a fraction, the numerator of which is the number of days in
such month through the effective of such expiration or termination, and the
denominator of which is the total number of days in such month). The Manager
shall be entitled to no other fees or payments from the Owners as a result of
the termination or expiration of this Agreement in accordance with the terms
hereof. All expenses necessary to the performance of the Manager’s duties (other
than Operating Expenses Capital Expenditures and Extraordinary Expenses, all of
which are payable by the Owners) will be paid from the Manager’s own funds.

SECTION 11. Employees. The Manager shall employ, supervise and pay (or contract
with a third party to provide, supervise and pay) at all times a sufficient
number of capable employees as may be necessary for Manager to perform the
Services hereunder in accordance with the Operation Standards. All matters
pertaining to the employment, supervision, compensation, promotion, and
discharge of such employees are the sole responsibility of Manager. In no
circumstance shall employees of the Manager or a third party be treated as
employees of the Owners. To the extent the Manager, its designee, or any
subcontractor negotiates with any union lawfully entitled to represent any such
employees, it shall do so in its own name and shall execute any collective
bargaining agreements or labor contracts resulting therefrom in its own name and
not as an agent for any Owner. The Manager or the third party with whom the
Manager contracts for employees shall comply in all material respects with all
applicable laws and regulations related to workers’ compensation, social
security, ERISA, unemployment insurance, hours of labor, wages, working
conditions, and other employer-employee related subjects. The Manager is
independently engaged in the business of performing management and operation
services as an independent contractor. All employment arrangements are therefore
solely Manager’s concern and responsibility, and the Owners shall have no
liability with respect thereto.

SECTION 12. Books, Records and Inspections. The Manager shall, on behalf of the
Owners, keep (or cause to be kept) such materially accurate and complete books
and records pertaining to the Sites and the Services as may be necessary or
appropriate under the Operation

 

-10-



--------------------------------------------------------------------------------

Standards. Such books and records shall include all Leases, Site Management
Agreements, Ground Leases, corporate records, monthly summaries of all accounts
receivable and accounts payable, maintenance records, Insurance Policies,
receipted bills and vouchers (including, but not limited to, tax receipts,
vouchers and invoices), and other documents and papers pertaining to the Sites.
All such books and records (“Records”) shall be kept in an organized fashion and
in a secure location and, to the extent practicable, separate from records
relating to Other Management Agreements. During the Term of this Agreement, the
Manager shall afford to the Owners and the Lender access to any Records relating
to the Sites and the Services within its control, except to the extent it is
prohibited from doing so by applicable law or the terms of any applicable
obligation of confidentiality or to the extent such information is subject to a
privilege under applicable law to be asserted on behalf of the Owners. Such
access shall be afforded without charge but only upon reasonable prior written
request and during normal business hours at the offices of the Manager
designated by it.

SECTION 13. Insurance Requirements.

(a) Owner Insurance. The Manager shall maintain (or cause to be maintained at
its own expense), on behalf of the Owners, all Insurance Policies required to be
maintained by the Owners pursuant to the Loan Documents and such other Insurance
Policies as the Manager shall determine to be necessary or appropriate in
accordance with the Operation Standards (if any). The Manager shall prepare and
present, on behalf of the Owners, claims under any such insurance policy in a
timely fashion in accordance with the terms of such policy. Any payments on such
policy shall be made to the Manager as agent of and for the account of the
Owners (and shall be held in trust for the benefit of the Lender to the extent
provided in the Loan Documents), except as otherwise required by the Loan
Documents. All such payments shall be applied in accordance with the Loan
Documents or, if the Loan Documents do not specify an application, shall be
deposited into the Operating Account. The Manager shall provide to the Lender on
behalf of the Owners such evidence of insurance and payments of the premiums
thereof required by Section 5.4 of the Loan Agreement.

(b) Manager’ s Insurance. The Manager shall maintain, at its own expense (or
cause to be maintained), a commercial crime policy and professional liability
insurance policy. Any such commercial crime policy and professional liability
insurance shall protect and insure the Manager against losses, including
forgery, theft, embezzlement, errors and omissions and negligent acts of the
employees of the Manager and shall be maintained in a form and amount consistent
with customary industry practices for managers of properties such as the Sites.
The Manager shall be deemed to have complied with this provision if one of its
respective Affiliates has such commercial crime policy and professional
liability policy and the coverage afforded thereunder extends to the Manager.
Annually, upon request of the Owner Representative and/or the Servicer, the
Manager shall cause to be delivered to the Owner Representative and the Lender a
certification evidencing coverage under such commercial crime policy and
professional liability insurance policy. Any such commercial crime policy or
professional liability insurance policy shall not be cancelled without ten
(10) days’ prior written notice to the Owner Representative and the Lender. In
cases where an Owner and Manager maintain insurance policies that duplicate
coverage, then the policies of such Owner shall provide primary coverage and
Manager’s policies shall be excess and non-contributory.

 

-11-



--------------------------------------------------------------------------------

SECTION 14. Environmental. (a) None of the Owners is aware of any material
violations of Environmental Laws at the Sites.

(b) The Manager shall not consent to the installation, use or incorporation into
the Sites of any Hazardous Materials in violation of applicable Environmental
Laws and shall not consent to the discharge, dispersion, release, or storage,
treatment, generation or disposal of any pollutants or toxic or Hazardous
Materials in violation of applicable Environmental Laws and covenants and agrees
to take reasonable steps to comply with the Environmental Laws.

(c) The Manager covenants and agrees (i) that it shall advise the Owner
Representative and the Lender in writing of each notice of any material
violation of Environmental Law of which Manager has actual knowledge, promptly
after Manager obtains actual knowledge thereof, and (ii) to deliver promptly to
the Owner Representative and the Lender copies of all communications from any
Federal, state and local governmental authorities received by Manager concerning
any such violation.

SECTION 15. Cooperation. Each Owner and the Manager shall cooperate with the
other parties hereto in connection with the performance of any responsibility
required hereunder, under the Loan Documents or otherwise related to the Sites
or the Services. In the case of the Owners, such cooperation shall include
(i) executing such documents and/or performing such acts as may be required to
protect, preserve, enhance, or maintain the Sites or the Operating Account,
(ii) executing such documents as may be reasonably required to accommodate a
Tenant or its installations, (iii) furnishing to the Manager, on or prior to the
Effective Date, all keys, key cards or access codes required in order to obtain
access to the Sites, (iv) furnishing to the Manager, on or prior to the
Effective Date, all books, records, files, abstracts, contracts, Leases, Site
Management Agreements, materials and supplies, budgets and other Records
relating to the Sites or the performance of the Services and (v) providing to
the Manager such other information as Manager considers reasonably necessary for
the effective performance of the Services. In the case of the Manager, such
cooperation shall include cooperating with the Lender, potential purchasers of
any of the Sites, appraisers, auditors and their respective agents and
representatives, with the view that such parties shall be able to perform their
duties efficiently and without interference.

SECTION 16. Representations and Warranties of Manager. The Manager makes the
following representations and warranties to the Owners all of which shall
survive the execution, delivery, performance or termination of this Agreement:

(a) The Manager is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware.

(b) The Manager’s execution and delivery of, performance under, and compliance
with this Agreement, will not violate the Manager’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a material breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.

 

-12-



--------------------------------------------------------------------------------

(c) The Manager has the full power and authority to own its properties, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

(d) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Manager, enforceable against the Manager in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

(e) The Manager is not in violation of, and its execution and delivery of
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Manager’s good faith and
reasonable judgment, is likely to affect materially and adversely either the
ability of the Manager to perform its obligations under this Agreement or the
financial condition of the Manager.

(f) The Manager’s execution and delivery of, performance under and compliance
with, this Agreement do not breach or result in a violation of, or default
under, any material indenture, mortgage, deed of trust, agreement or instrument
to which the Manager is a party or by which the Manager is bound or to which any
of the property or assets of the Manager are subject.

(g) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by the Manager
of the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained.

(h) No litigation is pending or, to the best of the Manager’s knowledge,
threatened against the Manager that, if determined adversely to the Manager,
would prohibit the Manager from entering into this Agreement or that, in the
Manager’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of the Manager to perform its obligations
under this Agreement or the financial condition of the Manager.

SECTION 17. Representations and Warranties of Owners. Each Owner makes, at the
time such Owner becomes a Party hereto, the following representations and
warranties to the Manager all of which shall survive the execution, delivery,
performance or termination of this Agreement:

(a) Such Owner is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.

(b) Such Owner’s execution and delivery of, performance under, and compliance
with this Agreement, will not violate such Owner’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a material breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.

 

-13-



--------------------------------------------------------------------------------

(c) Such Owner has the full power and authority to own its properties, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

(d) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of such Owner, enforceable against such Owner in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

(e) Such Owner is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in such Owner’s good faith and reasonable
judgment, is likely to affect materially and adversely either the ability of
such Owner to perform its obligations under this Agreement or the financial
condition of such Owner.

(f) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by such Owner of
the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained.

(g) No litigation is pending or, to the best of such Owner’s knowledge,
threatened against such Owner that, if determined adversely to such Owner, would
prohibit such Owner from entering into this Agreement or that, in such Owner’s
good faith and reasonable judgment, is likely to materially and adversely affect
either the ability of such Owner to perform its obligations under this Agreement
or the financial condition of such Owner.

SECTION 18. Reserved.

SECTION 19. Removal, Substitution or Acquisition of Sites. If during the Term of
this Agreement and as provided for in the Loan Agreement, an Owner assigns,
disposes of or otherwise transfers all of its right, title and interest in and
to any Site to a Person other than another Owner or the Lender (whether pursuant
to a taking under the power of eminent domain or otherwise) or otherwise ceases
to have an interest in a Site, this Agreement shall terminate (as to that Site
only) on the date of such assignment or transfer and the Owners shall promptly
deliver to Manager an amended Schedule I reflecting the removal of such Site
from the scope of this Agreement. Upon the termination of this Agreement as to a
particular Site, the Manager and the Owners shall be released and discharged
from all liability hereunder with respect to such Site for the period from and
after the applicable termination date and the Manager shall have no further
obligation to perform any Site Management Services with respect thereto from and
after

 

-14-



--------------------------------------------------------------------------------

such date. In addition, the Owners may at any time add any Additional Site or
Additional Borrower Site to Schedule I in connection with a substitution or
property addition permitted under the terms of the Loan Agreement. Upon such
substitution or property addition, the Owners shall promptly deliver to Manager
an amended Schedule I reflecting the addition of such Additional Site or
Additional Borrower Site, whereupon the Manager shall assume responsibility for
the performance of the Site Management Services hereunder with respect to such
Additional Site.

SECTION 20. Term of Agreement.

(a) Term. This Agreement shall be in effect during the period (the “Term”)
commencing on the date hereof and ending at 5:00 p.m. (New York time) on the
Expiration Date, unless sooner terminated in accordance with the provisions of
this Section 20. This Agreement shall have successive terms of thirty (30) days
and shall terminate automatically at the end of any 30-day period unless renewed
by the Owners, or the Lender, for an additional 30 days. This Agreement shall be
extended for successive 30-day periods by written notice to that effect to the
Manager from the Owner Representative (or the Lender on its behalf) delivered on
or prior to the then-current Expiration Date (an “Extension Notice”). Each of
the Owners and the Manager agree that if the Owner Representative fails to
deliver an Extension Notice to the Manager by the Expiration Date, the Manager
shall, on such Expiration Date, provide Lender with written notice of such
failure and Lender shall have ten (10) Business Days following its receipt of
such notice to deliver an Extension Notice to the Manager (and Manager shall
continue to provide services during such period), and upon delivery of such
Extension Notice the Expiration Date shall be extended to the date falling
thirty 30 days after the Expiration Date as in effect immediately prior to such
Extension Notice. Upon delivery of an Extension Notice, the then-current
Expiration Date shall be automatically extended to the date specified therein
without any further action by any party.

(b) Termination for Cause. The Owner Representative (or the Lender on its
behalf) shall have the right, upon notice to the Manager, to terminate this
Agreement: (i) upon the declaration of an uncured “Event of Default” under (and
as defined in) the Loan Agreement, (ii) 30 days after written notice from the
Lender following the latest Rated Final Distribution Date for any Subclass of
Certificates, (iii) if the DSCR falls to less than 1.1x as of the end of any
calendar quarter and the Lender reasonably determines, pursuant to the Loan
Agreement, that such decline in the DSCR is primarily attributable to acts or
omissions of the Manager rather than factors affecting the Owners’ industry
generally, (iv) 30 days after notice from the Lender if the Manager has engaged
in fraud, gross negligence or willful misconduct arising from or in connection
with its performance under this Agreement, or (v) if the Manager defaults in the
performance of its obligations hereunder and such default (A) could reasonably
be expected to have a Material Adverse Effect and (B) remains unremedied for 30
days after the Manager receives written notice thereof.

(c) Automatic Termination for Bankruptcy, etc. If the Manager or any Owner files
a petition for bankruptcy, reorganization or arrangement, or makes an assignment
for the benefit of the creditors or takes advantage of any insolvency or similar
law, or if a receiver or trustee is appointed for the assets or business of the
Manager or any Owner and is not discharged within ninety (90) days after such
appointment, then this Agreement shall terminate

 

-15-



--------------------------------------------------------------------------------

automatically; provided that if any such event shall occur with respect to less
than all of the Owners, then this Agreement will terminate solely with respect
to the Owner or Owners for which such event has occurred and the respective
Sites owned, leased or managed by such Owner(s). Upon the termination of this
Agreement as to a particular Owner, the Manager and such Owner shall be released
and discharged from all liability hereunder for the period from and after the
applicable termination date and the Manager shall have no further obligation to
perform any Services for such Owner or any Sites owned, leased or managed by
such Owner from and after such date.

(d) Resignation by Manager. Unless and until the Loan Agreement has terminated
in accordance with its terms and all amounts due and owing thereunder have been
paid in full, the Manager shall not resign from the obligations and duties
hereby imposed on it hereunder except upon determination that (i) the
performance of its duties hereunder is no longer permissible under applicable
law and (ii) there is no reasonable action which can be taken to make the
performance of its duties hereunder permissible under applicable law. Any such
determination under clause (d)(i) above permitting the resignation of the
Manager shall be evidenced by an opinion of counsel (who is not an employee of
the Manager) to such effect delivered, and in form and substance reasonably
satisfactory, to the Owner Representative and the Sevicer. From and after the
date on which the Loan Documents have been terminated in accordance with their
respective terms and all amounts due and owing and all other obligations to be
performed thereunder have all been satisfied in full, the Manager shall have the
right in its sole and absolute discretion, upon 30 days’ prior written notice to
the Owner Representative and Servicer, to resign from the obligations and duties
hereby imposed on it. This Agreement shall terminate on the effective date of
any resignation of the Manager permitted under this paragraph (d).

SECTION 21. Duties upon Termination. Upon the expiration or termination of the
Term, the Manager shall have no further right to act for any Owner or to draw
checks on the Operating Account and shall promptly (i) furnish to the Owner
Representative or its designee all keys, key cards or access codes required in
order to obtain access to the Sites, (ii) deliver to the Owner Representative or
its designee (or if the Loan is then still outstanding, to the Servicer) all
site license fees, income, tenant security deposits and other monies due or
belonging to the Owners under this Agreement but received after such
termination, (iii) deliver to the Owner Representative or its designee all
books, files, abstracts, contracts, leases, materials and supplies, budgets and
other Records relating to the Sites or the performance of the Services and
(iv) upon request, assign, transfer, or convey, as required, to the respective
Owners all service contracts and personal property relating to or used in the
operation and maintenance of the Sites, except any personal property which was
paid for and is owned by Manager. The Manager shall also, for a period of ninety
(90) days after such expiration or termination, make itself available to consult
with and advise the Owners regarding the operation and maintenance of the Sites
or otherwise to facilitate an orderly transition of management to a new manager
of the Sites. If the Owners elect to renew the Management Agreement, the Manager
will be obligated to continue to serve in such capacity unless it becomes
unlawful for it to do so. This Section 21 shall survive the expiration or
earlier termination of this Agreement (whether in whole or part).

Section 22. Indemnities. (a) Subject to Section 23(g), the Owners jointly and
severally agree to indemnify, defend and hold the Manager harmless from and
against, any and

 

-16-



--------------------------------------------------------------------------------

all suits, liabilities, damages, or claims for damages (including any reasonable
attorneys’ fees and other reasonable costs and expenses relating to any such
suits, liabilities or claims), in any way relating to the Sites, the Manager’s
performance of the Services hereunder, or the exercise by the Manager of the
powers or authorities herein or hereafter granted to the Manager, except for
those actions, omissions and breaches of Manager in relation to which the
Manager has agreed to indemnify the Owners pursuant to Section 22(b).

(b) Subject to Section 23(g), the Manager agrees to indemnify, defend and hold
the Owners harmless from and against any and all suits, liabilities, damages, or
claims for damages (including any reasonable attorneys’ fees and other
reasonable costs and expenses relating to any such suits, liabilities or
claims), in any way arising out of (i) any acts or omissions of the Manager or
its agents, officers or employees in the performance of the Services hereunder
constituting fraud, misfeasance, bad faith or negligence or (ii) any material
breach of any representation or warranty made by the Manager hereunder.

(c) “Indemnified Party” and “Indemnitor” shall mean the Manager and Owners,
respectively, as to Section 22(a) and shall mean the Owners and Manager,
respectively, as to Section 22(b). If any action or proceeding is brought
against an Indemnified Party with respect to which indemnity may be sought under
this Section 22, the Indemnitor, upon written notice from the Indemnified Party,
shall assume the investigation and defense thereof, including the employment of
counsel and payment of all expenses. The Indemnified Party shall have the right
to employ separate counsel in any such action or proceeding and to participate
in the defense thereof; but the Indemnitor shall not be required to pay the fees
and expenses of such separate counsel unless such separate counsel is employed
with the written approval and consent of the Indemnitor, which shall not be
unreasonably withheld or refused.

(d) The indemnities in this Section 22 shall survive the expiration or
termination of the Agreement.

SECTION 23. Miscellaneous.

(a) Amendments. No amendment, supplement, waiver or other modification of this
Agreement shall be effective unless in writing and executed and delivered by the
Manager and the Owners; provided that, until all of the Loan Documents have been
terminated in accordance with their respective terms and all amounts due and
owing and all other obligations to be performed thereunder have all been
satisfied in full, any material amendment, supplement, waiver or other
modification of this Agreement shall also require the consent of the Lender and
Rating Agency Confirmations from each Rating Agency. No failure by any party
hereto to insist on the strict performance of any obligation, covenant,
agreement, term or condition of this Agreement, or to exercise any right or
remedy available upon a breach of this Agreement, shall constitute a waiver of
any of the terms of this Agreement.

(b) Notices. Any notice or other communication required or permitted hereunder
shall be in writing and may be delivered personally or by commercial overnight
carrier, telecopied or mailed (postage prepaid via the US postal service) to the
applicable party at the following address (or at such other address as the party
may designate in writing from time to time); however, any such notice or
communication shall be deemed to be delivered only when actually received by the
party to whom it is addressed:

 

-17-



--------------------------------------------------------------------------------

  (1) To the Owners:

American Tower Asset Sub, LLC

American Tower Asset Sub II, LLC

850 Library Avenue

Suite 204

Newark, DE 19711

with a copy to:

Bradley E. Singer

Chief Financial Officer

American Tower Corporation

116 Huntington Avenue

11th Floor

Boston, MA 02116

Attention: Bradley E. Singer, CFO

 

  (2) To Manager:

SpectraSite Communications, LLC

116 Huntington Avenue

11th Floor

Boston, MA 02116

Attention: Bradley E. Singer, CFO

 

  (3) To Lender/Servicer:

The Bank of New York

600 East Las Colinas Blvd.

Suite #1300

Irving, TX 75039

Attention: Department Head—CMBS: American Tower Trust I

Surveillance

Fax No. (972) 401-8555

(c) Assignment, etc. The provisions of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. None of the rights, interests, duties, or
obligations created by this Agreement may be assigned, transferred, or delegated
in whole or in part by the Manager or any Owner, and any such purported
assignment, transfer, or delegation shall be void; provided, however, that
(i) the Owners may assign this Agreement to the Lender and grant a security
interest in their rights and interests hereunder pursuant to the Loan Documents
and (ii) the Manager may, in accordance with the Operation Standards, utilize
the services of third-party service providers to perform all

 

-18-



--------------------------------------------------------------------------------

or any portion of its Services hereunder upon notice to the Rating Agencies (if
such appointment is of a material portion of the Manager’s Services hereunder).
Notwithstanding the appointment of a third-party service provider, the Manager
shall remain primarily liable to the Owners to the same extent as if the Manager
were performing the Services alone, and the Manager agrees that no additional
compensation shall be required to be paid by the Owners in connection with any
such third-party service provider. The Lender shall be a third party beneficiary
under this Agreement with respect to the Owners’ rights and remedies hereunder.

(d) Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the parties hereto, and no oral statements or prior written
matter not specifically incorporated herein shall be of any force or effect. In
the event any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.

(e) Limitations on Liability.

(i) Notwithstanding anything herein to the contrary, neither the Manager nor any
director, officer, employee or agent of the Manager shall be under any liability
to the Owners or any other Person for any action taken, or not taken, in good
faith pursuant to this Agreement, or for errors in judgment; provided, however,
that this provision shall not protect the Manager against any liability to the
Owners or the Lender for the material breach of a representation or warranty
made by the Manager herein or against any liability which would otherwise be
imposed on the Manager by reason of fraud, misfeasance, bad faith or negligence
in the performance of the Services hereunder.

(ii) No party will be liable to any other for special, indirect, incidental,
exemplary, consequential or punitive damages, or loss of profits, arising from
the relationship of the parties or the conduct of business under, or breach of
this Agreement.

(iii) Notwithstanding any other provision of this Agreement or any rights which
the Manager might otherwise have at law, in equity, or by statute, any liability
of an Owner to the Manager shall be satisfied only from such Owner’s interest in
the Sites, the Leases, the Site Management Agreements, the Insurance Policies
and the proceeds thereof; and then only to the extent that such Owner has funds
available to satisfy such liability in accordance with the Loan Documents (any
such available funds being hereinafter referred to as “Available Funds”). In the
event the Available Funds of an Owner are insufficient to pay in full any such
liabilities of an Owner, the excess of such liabilities over such Available
Funds shall not constitute a claim (as defined in the United States Bankruptcy
Code) against such Owner unless and until a proceeding of the type described in
Section 23(j) is commenced against such Owner by a party other than the Manager.

(iv) No officer, director, employee, agent, shareholder, member or Affiliate of
any Owner or the Manager (except, in the case of an Owner, for Affiliates that
are also Owners hereunder) shall in any manner be personally or individually
liable for the obligations of any Owner or the Manager hereunder or for any
claim in any way related to this Agreement or the performance of the Services.

 

-19-



--------------------------------------------------------------------------------

(v) The provisions of this Section 23(e) shall survive the expiration and
termination of this Agreement.

(f) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(g) Litigation Costs. If any legal action or other proceeding of any kind is
brought for the enforcement of this Agreement or because of a default,
misrepresentation, or any other dispute in connection with any provision of this
Agreement or the Services, the successful or prevailing party shall be entitled
to recover all fees and other costs incurred in such action or proceeding, in
addition to any other relief to which it may be entitled.

(h) Confidentiality. Each party hereto agrees to keep confidential (and (a) to
cause its respective officers, directors and employees to keep confidential and
(b) to use its best efforts to cause its respective agents and representatives
to keep confidential) the Information (as defined below) and all copies thereof;
extracts therefrom and analyses or other materials based thereon, except that
the parties hereto shall be permitted to disclose Information (i) to the extent
required by the Loan Documents, applicable laws and regulations or by any
subpoena or similar legal process, (ii) as requested by Rating Agencies,
(iii) to the extent provided in the Memorandum (as defined in the Trust and
Servicing Agreement), (iv) to the parties to the Loan Documents who are subject
to the confidentiality provisions contained therein and (v) to actual or
prospective Tenants. For the purposes of this paragraph (h), the term
“Information” will mean the terms and provisions of this Agreement and all
financial statements, certificates, reports, Records, agreements and information
(including the Leases, the Site Management Agreements and all analyses,
compilations and studies based on any of the foregoing) that relate to the Sites
or the Services, other than any of the foregoing that are or become publicly
available other than by a breach of the confidentiality provisions contained
herein.

(i) Owners’ Representative and Agent. From time to time during the Term, the
Owners shall appoint one (1) Owner (the “Owner Representative”) to serve as the
Owners’ representative and agent to act, make decisions, and grant any necessary
consents or approvals hereunder, collectively, on behalf of all of the Owners.
American Tower Asset Sub, LLC shall act as the initial Owner Representative
hereunder and is hereby authorized to take such action as agent on its behalf
and to exercise such powers as are delegated to the Owner Representative by the
terms hereof, together with such powers as are reasonably incidental thereto.

(j) No Petition. Prior to the date that is one year and one day after the date
on which (a) all of the Loan Documents have been terminated in accordance with
their respective terms and (b) all amounts due and owing and all other
obligations to be performed thereunder have all been satisfied in full in
accordance with the terms thereof; the Manager shall not institute, or join any
other Person in instituting, or authorize a trustee or other Person acting on
its behalf or on behalf of others to institute, any bankruptcy, reorganization,
arrangement, insolvency, liquidation or receivership proceedings under the laws
of the United States of America or any state thereof against any Owner.

 

-20-



--------------------------------------------------------------------------------

(k) Other Management Agreements. The Owners hereby acknowledge and agree that
the Manager may become a party to Other Management Agreements and, as a result,
the Manager may engage in business activities that are in competition with the
business of the Owners in respect of the Sites. Nothing in this Agreement shall
in any way preclude the Manager or its Affiliates, subsidiaries, officers,
employees and agents from engaging in any business activity (including the
operation, maintenance, leasing and/or marketing of telecommunications sites for
itself or for others), even if, by doing so, such activities could be construed
to be in competition with the business activities of the Owners; provided that
(i) if the Tenant with respect to a Site is an Affiliate of the Manager, the
Manager shall perform all Services in respect of such Site in the same manner as
if such Tenant were not an Affiliate and (ii) in all cases the Manager shall
perform its duties and obligations hereunder in accordance with the Operation
Standards notwithstanding any potential conflicts of interest that may arise,
including any relationship that the Manager may have with any Tenant or any
other owners of telecommunication sites that it manages.

(l) Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
effect the construction of, or to be taken into consideration in interpreting,
this Agreement.

(m) Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall
constitute an original, but all of which when taken together shall constitute
one contract. Delivery of an executed counterpart of this Agreement by facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[NO ADDITIONAL TEXT ON THIS PAGE]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

Manager:    

SPECTRASITE COMMUNICATIONS, LLC

    By:  

/s/ Bradley E. Singer

    Name:   Bradley E. Singer     Title:   Chief Financial Officer Owners:    

AMERICAN TOWER ASSET SUB, LLC

    By:  

/s/ Bradley E. Singer

    Name:   Bradley E. Singer     Title:   Chief Financial Officer    

AMERICAN TOWER ASSET SUB II, LLC

    By:  

/s/ Bradley E. Singer

    Name:   Bradley E. Singer     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF SITES

Sites listed on Exhibit A to Loan Agreement.

 

Sch. I-1



--------------------------------------------------------------------------------

EXHIBIT A

INITIAL BUDGET

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF MANAGER REPORT

Attached.

 

B-1